Case: 10-20792     Document: 00511664729         Page: 1     Date Filed: 11/14/2011




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                                            FILED
                                                                        November 14, 2011

                                       No. 10-20792                        Lyle W. Cayce
                                                                                Clerk

THOMAS CHAVERS; SANDRA PORTZER; ALL AMERICAN
ROADRUNNERS L.P.; BRAZOS VALLEY ROADRUNNERS L.P.; BRAZOS
VALLEY CARRIAGE COMPANY L.P.,

                                                  Plaintiffs–Appellants
v.

TYRONE MORROW; CITY OF BRYAN, TEXAS; CITY OF COLLEGE
STATION, TEXAS; BRAZOS COUNTY, TEXAS; MICHAEL IKNER; MR.
GLEN BROWN; CHRISTOPHER KIRK; DAVID WATKINS; SCOTT HINES;
KARLA WIESEPAPE; RACHEL FALWELL; WALTERS SAYERS; PETER
GLIDEWELL; RANDALL HALL; JEFFREY WINNEY,

                                                  Defendants–Appellees



                   Appeals from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:08-CV-3286


Before SMITH, PRADO, and ELROD, Circuit Judges.
PER CURIAM:*
        After having reviewed the record, studied the briefs, and heard argument,
we AFFIRM the judgment of the district court.



        *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.